DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8, 16, and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Claim Rejections - 35 USC § 102
Claims 1-7, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetiker (USP 4,832,380). For portions of the rejection, please see the annotated fig. of Oetiker below:

    PNG
    media_image1.png
    350
    509
    media_image1.png
    Greyscale

In regards to claim 1, Oetiker discloses an end-form fitting comprising:
a tube (2); and
an auxiliary component (9) disposed around the tube, wherein the auxiliary component includes an annular collar (annular body of “9”) configured to surround the tube, wherein the tube includes a thickened portion (see annotated fig.) disposed at the same axial position as the annular collar, and wherein one of the tube or the auxiliary component is deformed to cause the auxiliary component to engage the thicken portion of the tube (see column 6, lines 1-16).
In regards to claim 2, Oetiker further discloses the auxiliary component includes an orientation structure (12, 13).
In regards to claim 3, Oetiker further discloses the orientation structure projects radially outwardly from the collar (shown in fig. 9).
In regards to claim 4, Oetiker further discloses a corrugated joint is present wherein the auxiliary component engages the tube (shown in figs. 9-10).
In regards to claim 5, Oetiker further discloses the tube is deformed radially outwardly (at 115) to engage at least one surface irregularity (41) formed in an inner circumferential surface of the auxiliary component.
It is noted that the limitation “deformed radially outwardly” is a product-by-process limitation. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.
In regards to claim 6, Oetiker further discloses the auxiliary component is deformed radially inwardly (at 12, 13) to cause at least one surface irregularity (41) formed in an inner circumferential surface of the auxiliary component to engage an outer circumferential surface of the tube.
It is noted that the limitation “deformed radially inwardly” is a product-by-process limitation. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.
In regards to claim 7, Oetiker further discloses a locking groove (see groove between irregularities “41” in fig. 10) is formed between the annular collar of the auxiliary component and a radially outwardly flanged portion of the tube.
In regards to claim 9, Oetiker further discloses the one of the tube or the auxiliary component is deformed, a frictional connection is formed between the tube and the auxiliary component for affixing the auxiliary component to the tube (shown in figs. 2-4).
In regards to claim 10, Oetiker further discloses a plurality of splines (41) is formed on an inner circumferential surface of the auxiliary component.
In regards to claim 11, Oetiker discloses a method of manufacturing an end-form fitting comprising the steps of:
positioning an annular auxiliary component (9) around a thickened portion of a tube (2); and
deforming one of the tube (at 115) or the auxiliary component (at 12, 13) to cause the auxiliary component to engage the thickened portion of the tube.
In regards to claim 12, Oetiker further discloses the deforming step includes expanding the tube radially outwardly (at “115”) towards the auxiliary component.
In regards to claim 13, Oetiker further discloses the deforming step includes compressing the auxiliary component radially inwardly (at 12, 13) towards the tube.
In regards to claim 14, Oetiker further discloses a step of forming a radially outwardly flanged portion (115) in the tube prior to the positioning of the auxiliary component around the tube.
In regards to claim 15, Oetiker further discloses the positioning step includes moving the auxiliary component axially relative to the tube until the auxiliary component engages the radially outwardly flanged portion of the tube (shown in fig. 4).
In regards to claim 18, Oetiker further discloses an inner circumferential surface of the auxiliary component includes an array of surface irregularities (41) configured to engage the tube during the deforming step.
In regards to claim 19, Oetiker further discloses the surface irregularities are provided as an annular array of radially outwardly extending indentations formed in the inner circumferential surface of the auxiliary component (shown in figs. 9-10).
In regards to claim 20, Oetiker further discloses the deforming step includes an outer circumferential surface of the tube being deformed into the indentations of the auxiliary component to form a corrugated joint between the auxiliary component and the tube (shown in fig. 9 and column 8, lines 37-68).

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the amended language, see the updated rejection above which shows how this new language is disclosed by Oetiker. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679  
09/28/2022